Citation Nr: 1401982	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1967. 

This matter comes to the Board of Veterans' Appeals on appeal from June 2007 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that granted service connection for PTSD and assigned a 30 percent rating effective June 27, 2006, and denied entitlement to a TDIU, respectively.    

In April 2010, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is of record.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD was denied by the Board in October 2010.  At the time of that decision, the Board found that all necessary development had been completed, and that the evidence of record was sufficient upon which to base a decision.  Following an appeal to the United States Court of Appeals for Veterans Claims (Court), the Court held that the Board erred by failing to obtain relevant employment records from the United States Postal Service (USPS).  The Court found that medical evidence of record at the time of the Board decision demonstrated that his USPS employment records may be relevant, as it was indicated that the Veteran's PTSD manifested itself while on the job, and discussed symptoms and incidents that may well have been documented in those employment records.  Because these records may contain evidence of occupational impairment, the Court found that the Board erred when it determined that its duty to assist had been fulfilled.  As a result, the Board's October 2010 decision was vacated by the Court and remanded back to the Board for further development.

As directed by the Court, the Board remanded the Veteran's claim in January 2013 to obtain USPS employment records.  All available records have since been associated with the VA claims file, and as such that development has been completed.  The Board further notes that the issue of entitlement to a TDIU was certified to the Board in September 2013.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues on appeal must be remanded for further development.

While the Veteran's representative did not request a new examination for the Veteran's PTSD claim, the Board finds that the evidence of record is insufficient to properly rate this issue, or to determine whether entitlement to a TDIU is warranted (or, in the alternate, referral to the Director of VA Compensation and Pension Service).  See 38 C.F.R. § 4.16(a), (b).  The Board notes that the Veteran's most recent VA psychiatric examination was conducted in January 2012.  Since that time, a private psychiatric report has been associated with the record which demonstrates a marked increase in psychiatric symptomatology (see Report, August 2012), to include the Veteran's degree of unemployability as a result of his service-connected disability.  

To that end, in determining whether a veteran is entitled to a TDIU rating, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In cases where the veteran claims unemployability by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b) (2013). 

Substantially-gainful employment must be reviewed in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991), Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975):

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

Here, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities, particularly his PTSD, render him unemployable.  Therefore, the Board must address whether any service-connected impairment of mind or body is present that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  However, in this case, the VA examinations of record are dated, in that the most recent examination was performed in 2012, and evidence of record signals a possible increase in psychiatric symptomatology since that time.  

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in 2012.  As such, and because evidence now of record suggests that the symptomatology associated with his PTSD is worse than reflected in the prior examination, the claims on appeal must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability on appeal, as well as to determine whether his service-connected disabilities result in a bar to substantially-gainful employment.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, a review of the claims file shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  The Veteran indicated during the VA examination in January 2012 that he was in receipt of SSA disability.  To date, however, the agency of original jurisdiction (AOJ) has not attempted to obtain the Veteran's complete SSA records, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, as well as copies of all medical records underlying that decision.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Copies of updated treatment records should be obtained and added to the claims folder/efolder.

3.  Following completion of the above, the RO shall schedule a VA mental disorders examination so as to assess the current severity of the Veteran's PTSD.  

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of full-time employment.

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with consideration of his education level, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD has precluded him from engaging in substantially-gainful employment.  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The RO shall schedule the Veteran for a VA skin examination in order to determine the severity of his service-connected acne of the face, chest and back and the effect upon employability.

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and comment on the effect of the Veteran's service-connected acne on his ability to engage in any type of full-time employment.

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with consideration of his education level, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected acne has precluded him from engaging in substantially-gainful employment.  

A rationale for the requested opinion shall be provided.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completion of the above and undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If either issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

